New York | Los Angels 7 Times Square, New York, NY 10036 Tel 212-421-4100 Fax: 212-326-0806 www.pryorcashman.com M. ALI PANJWANI Partner DIRECT TEL:212-326-0820 DIRECT FAX:212-798-6319 ali.panjwani@pryorcashman.com October 1, 2013 Via Edgar Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Attention: Ms. Mara L. Ransom Assistant Director Re: InterCloud Systems, Inc. (Formerly Genesis Group Holdings, Inc.) Registration Statement on Form S-1 File No. 333-185293 Dear Ms. Ransom: Confirming the telephone conversation earlier today of Eric Hellige of this office with Mr. Scott Anderegg, on behalf of InterCloud Systems, Inc. (formerly known as Genesis Group Holdings, Inc.) (the “Company”), and with reference to the above referenced Registration Statement on Form S-1 (the “Form S-1”), the Company hereby withdraws its acceleration request, dated September 27, 2013, in which the Company requested acceleration of the effectiveness of the Form S-1 at 4:30 p.m. EST today. If the Staff has any questions with respect to the foregoing, please contact me at (212)326-0820 or Eric Hellige of this office at (212) 326-0846. Very truly yours, /s/ M. Ali Panjwani M. Ali Panjwani cc:Mr. Mark Munro
